Title: From Alexander Hamilton to William Newton, 1 February 177[2]
From: Hamilton, Alexander
To: Newton, William


Capt William Newton
St Croix Febru 1. 177[2]
Proceed immediately with the Sloop Thunderbolt to Curracoa & deliver the articles you have on Board agreeable to Bill Lading. Follow Mr Telleman Crugers directions in every Respect thenceforward & I trust I may rely on you to perform your part with all possible diligence & dispatch. Reflect continually on the unfortunate Voyage you have just made and endeavour to make up for the considerable loss therefrom accruing to your Owners. Lay in at least a Months supply for your Mules. Let me beg that if Mr T Cruger does not furnish the Vessell with 4 Guns youll do it yourself before you go to the Main. I mean hire them before you go & leave them when you return, paying the Hire which you shall be repaid here. This is all I think needful to say so I wish you a good passage & am   Your Obdt Serv
for N Cruger
A Hamilton
